Dismissed and Memorandum Opinion filed December 4, 2008







Dismissed
and Memorandum Opinion filed December 4, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00918-CV
____________
 
GLENNA P. SMITH AND STEPHEN F.
SMITH AS THE PROPERTY OWNERS AND
THE PROPERTY OWNERS, Appellants
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT, Appellees
 

 
On Appeal from the
165th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-54201
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 24, 2007.  On November 24, 2008,
appellants filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 4, 2008.
Panel consists of Justices Frost, Brown, and Boyce.